t c memo united_states tax_court donald j and judith e peracchi petitioners v commissioner of internal revenue respondent docket no filed date ps contributed three parcels of real_property and their unsecured promissory note to their wholly owned corporation the parcels were encumbered by deeds of trust securing debt obligations in amounts that were in excess of the combined adjusted_basis of the parcels in the hands of ps the face_amount of ps' promissory note was greater than the excess of the encumbering liabilities over ps adjusted_basis in the properties held ps failed to carry their burden of proving that their unsecured promissory note constituted genuine indebtedness under sec_357 i r c ps are required to recognize gain measured by the excess of the debt obligations secured_by deeds of trust over ps' adjusted_basis in the real_property craig a houghton for petitioners mary p kimmel for respondent memorandum opinion nims judge respondent determined a dollar_figure deficiency in petitioners' federal_income_tax the deficiency results from respondent's determination that petitioners realized a dollar_figure gain on the transfer of certain properties to their wholly owned corporation and the resulting arithmetically required reduction in the deductible amount of a conceded casualty_loss since the parties agree that the deductible amount of petitioners' casualty_loss will follow from the resolution of the property transfer issue the sole issue for decision is whether petitioners must recognize gain on the transfer under sec_357 petitioners agree that they are entitled to no deduction for their casualty_loss if respondent's determination is sustained on the sec_357 issue unless otherwise noted all section references are to sections of the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure the parties submitted this case fully stipulated and the facts as stipulated are so found petitioners were residents of fresno california at the time they filed their petition during the year at issue petitioners owned percent of nac corporation a nevada corporation which had two wholly owned subsidiaries national american life_insurance_company of pennsylvania a pennsylvania corporation nalico and western states administrators a california corporation wsa during both nalico and wsa required infusions of additional capital because of significant losses in its accident_and_health_insurance business nalico required additional capital in order to satisfy general industry guidelines and state law requirements relating to the maintenance of a premium-to-capital ratio of not more than to wsa required additional capital in order to maintain on a consolidated basis a minimum net_worth of dollar_figure million pursuant to a bank loan agreement as of date nac corporation wsa and nalico had a consolidated net_worth of dollar_figure petitioners undertook to satisfy these capital requirements by transferring three parcels of improved real_property and their dollar_figure unsecured promissory note the capital note to nac corporation the parent_corporation of the two capital- deficient wholly owned subsidiaries as of date petitioners had a net_worth far in excess of the consolidated net_worth of nac corporation wsa and nalico the first of the three parcels the clinton way property had a fair_market_value of dollar_figure on date the date of transfer and an adjusted_basis of dollar_figure in the hands of petitioners on that date as of that date the clinton way property was encumbered by a deed_of_trust in favor of standard insurance_company securing a note the standard insurance note having an unpaid principal balance of dollar_figure nac corporation did not assume liability under the standard insurance note on which petitioners remained personally liable the second and third of the three parcels of real_property which petitioners transferred to nac corporation collectively referred to herein as the fresno herndon property had a fair_market_value of dollar_figure on date the date of transfer and an adjusted_basis of dollar_figure in the hands of petitioners on that date as of that date the fresno herndon property was encumbered by a deed_of_trust securing a note the bunn duran note in favor of certain individuals having an unpaid principal balance of dollar_figure nac corporation did not assume liability under the bunn duran note on which petitioners remained personally liable the parties agree however that the fresno herndon property when transferred to nac corporation remained subject_to the bunn duran note the following table reflects the computation of the excess of the above-described liabilities over petitioners' combined adjusted_basis in the three parcels of real_property transferred by petitioners to nac corporation on date property clinton way fresno herndon total liability dollar_figure dollar_figure dollar_figure adjusted_basis dollar_figure dollar_figure dollar_figure the combined excess of liabilities over petitioners' adjusted_basis was thus dollar_figure on date petitioners also transferred their capital note in the face_amount of dollar_figure to nac corporation the capital note was unsecured it purported to be petitioners' unconditional promise to pay nac corporation interest at the rate of percent per annum in monthly installments commencing date and continuing in each consecutive month to and including date beginning date monthly installments of dollar_figure were payable until all principal and any accrued but unpaid interest were paid in full with any remaining balance due_date the capital note provided for acceleration in the event of default at the option of the holder the payment terms of the capital note did not parallel those of the standard insurance note which provided for equal monthly payments of principal and interest pincite percent per annum with provision for a certain rate adjustment after five years until the earlier of date or the date on which the note has been paid in full on date in advance of the above actions the nac corporation board_of directors consisting of petitioner donald j peracchi as the sole director acknowledged and accepted as capital contributions the above-mentioned parcels of real_property and the capital note to offset the difference between the allocated liability and the basis in the buildings located pincite e clinton way the clinton way property the following table reflects the computation of the net amount of petitioners' contribution_to_capital if the capital note is taken into account at face value item contributed to capital fair_market_value or face value encumbrance net amount clinton way property fresno herndon property capital note total dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioners made no payments on the capital note during or at any time thereafter until date when they made an interest payment of dollar_figure the irs audit of petitioners' income_tax return had been under way for almost a year having commenced during april in february management of nalico was advised by ernst young nalico's independent certified public accountants that under chapter of the national association of insurance commissioner's accounting practices and procedures manual for life and accident_and_health_insurance companies naic manual the capital note would be classified as a nonadmitted asset because it was unsecured thus it would not be treated as an asset of nalico for purposes of computing its capital-to-premium ratio as of date the parties agree that the transactions under scrutiny qualify under the nonrecognition_provision of sec_351 except as that section may be limited by sec_357 and c they also agree that sec_357 is not applicable but disagree as to the application of sec_357 and sec_357 sec_357 provides a general_rule --except as provided in subsections b and c if-- the taxpayer receives property which would be permitted to be received under sec_351 sec_361 sec_371 or sec_374 without the recognition of gain if it were the sole consideration and as part of the consideration another party to the exchange assumes a liability of the taxpayer or acquires from the taxpayer property subject_to a liability then such assumption or acquisition shall not be treated as money or other_property and shall not prevent the exchange from being within the provisions of sec_351 sec_361 sec_371 or sec_374 as the case may be sec_357 provides in general --in the case of an exchange-- a to which sec_351 applies or b to which sec_361 applies by reason of a plan_of_reorganization within the meaning of sec_368 if the sum of the amount of the liabilities assumed plus the amount of the liabilities to which the property is subject exceeds the total of the adjusted_basis of the property transferred pursuant to such exchange then such excess shall be considered as a gain from the sale_or_exchange of a capital_asset or of property which is not a capital_asset as the case may be thus for present purposes sec_357 provides the general_rule that in a sec_351 nonrecognition exchange the effect of sec_351 is not nullified even though as part of the consideration the transferee assumes a liability of the transferor or acquires property in the exchange which is subject_to a liability then sec_357 provides an exception to the general_rule namely that if the sum of the liabilities assumed plus the amount of the liabilities to which the transferred property is subject exceeds the adjusted_basis of the property then the excess is treated as a gain from the sale_or_exchange of property respondent argues that by virtue of sec_357 petitioners must recognize gain resulting from the transfer to their wholly owned corporation of property subject_to liabilities in excess of petitioners' basis in the property petitioners take the position that they did not realize nor were they required to recognize a gain when they transferred property including their dollar_figure capital note to their wholly owned corporation and that for purposes of sec_357 the adjusted_basis of their capital note was its face_amount and not zero petitioners reach these conclusions by a complicated route they make the following arguments since nac corporation acquired the clinton way buildings and improvements subject only to dollar_figure of the unpaid principal balance of the standard insurance note an amount not in excess of the adjusted_basis of the clinton way buildings and improvements no gain should be recognized by petitioners under sec_357 in so doing petitioners attempt to apply the rationale of the wraparound mortgage-installment sale line of cases of which the progenitor is 24_tc_659 petitioners argue that nac corporation acquired the clinton way property subject_to only dollar_figure of the unpaid principal balance of the standard insurance note the dollar_figure unpaid principal balance of the standard insurance note minus the dollar_figure face_amount of the capital note and that the sum of the clinton way and fresno herndon liabilities dollar_figure dollar_figure plus dollar_figure was thus less than the sum of the adjusted bases of the three properties dollar_figure thus petitioners say no gain is to be recognized under sec_357 since petitioners undertook genuine personal liability for the excess of the unpaid principal balance of the standard insurance note over the adjusted_basis in the clinton way buildings and improvements no gain should be recognized by petitioners under sec_357 of the internal_revenue_code under sec_1012 of the code petitioners' basis in the capital note was dollar_figure its face_amount alternatively under sec_1012 of the internal_revenue_code nac corporation's basis in the capital note was dollar_figure its face_amount all of petitioners' arguments presuppose that the capital note represents genuine indebtedness since we do not agree that it does we need not address the various convoluted approaches petitioners ask us to take to arrive at the conclusion that they are not required to recognize gain under sec_357 nor need we address such nettlesome questions as whether a taxpayer's unsecured promissory note can ever constitute property for purposes of sec_357 and related code sections and whether such an instrument has a basis for purposes of sec_1012 and if so the amount thereof see 872_f2d_519 2d cir revg 85_tc_824 55_tc_662 petitioners' own course of conduct belies their efforts to lead us to believe that on date they placed a debt_instrument in the hands of their 100-percent owned corporation that they actually intended to honor under all circumstances notwithstanding the fact that this case was submitted fully stipulated petitioners nevertheless bear the burden of proving that they intended to and did create genuine indebtedness rule a see rule b 78_tc_812 affd 724_f2d_519 6th cir this they have failed to do the parties stipulated that as of date petitioners had a net_worth far in excess of the dollar_figure consolidated net_worth of nac corporation wsa and nalico it may therefore be presumed that had they chosen to do so petitioners could have funded the disputed excess of liabilities over basis by means other than an unsecured promissory note which as events transpired cost them nothing in terms of cash layouts for over two years after their date contribution of the capital note to nac corporation as previously stated the capital note contained petitioners' unconditional promise to pay nac corporation interest at the rate of percent per annum in monthly installments presumably dollar_figure monthly commencing date and continuing until date despite the unconditional nature of petitioners' obligation however they chose to make no payments whatsoever until date when they made a lump sum interest payment of dollar_figure at the time of the payment the irs audit of petitioner's return had been underway for almost a year the parties stipulated that petitioners' obligation had been made current by date the day before the case was submitted we note however that since the capital note provides that no principal payments would be required until date none were required to make the obligation current as of date notwithstanding the provision of the capital note providing for acceleration in the event of default at the option of the holder there is no evidence suggesting that nac corporation chose to exercise this option since petitioners did not intend to make timely payments on the capital note it is not surprising that they did not see fit to cause nac corporation to exercise its option petitioners percent stockholders were totally in control of nac corporation donald peracchi was the sole director in cases involving closely held corporations such as this case where the parties do not deal at arm's length it is highly unrealistic to expect them to enforce obligations against themselves as petitioners' casual approach to their payment obligations bears out see 505_f2d_873 5th cir we have held on more than one occasion that in the closely_held_corporation context loan repayments that commenced only after a taxpayer had notice of an irs audit go far to weaken the payments as persuasive evidence of a preexisting intention of paying on schedule or at all see for example 52_tc_671 affd 431_f2d_511 2d cir piekos v commissioner tcmemo_1982_602 granzotto v commissioner tcmemo_1971_106 see also 627_f2d_1032 10th cir repayment of taxpayer notes in stockholder control situation not made until after taxpayers were aware that their returns were to be audited thus constituting a mere formalism of no great significance affg tcmemo_1978_306 petitioners apparently wished to keep their commitments to their financially troubled consolidated_group of corporations as ephemeral as possible although ernst young advised petitioners in february that the capital note would be treated as a nonadmitted asset for purposes of computing nalico's capital-to-premium ratio under state insurance_company regulations the record reflects no effort by petitioners to rectify the situation although their very substantial net_worth exclusive of their nac corporation holdings would make it seem probable that they could have done so from this and from petitioners' and nac corporation's general indifference to compliance with the terms of the capital note it is reasonable to conclude that the capital note's only significance was to serve as a makeweight against the potential of recognition of gain under sec_357 we accordingly find that petitioners did not intend to pay the capital note according to its terms and that therefore no genuine indebtedness was created it is noteworthy in this connection that the date nac corporation board_of directors' minutes makes no reference to any corporate acceptance of the capital note as assistance in the rectification of the twin problems of net_worth and capital-to-premium ratio deficiencies rather insofar as any corporate purpose is reflected by the minutes the sole function of the capital note was to offset the difference between the allocated liability and the basis of the clinton way property ie to aid nac corporation's sole shareholder-- petitioners--in the avoidance of the recognition of gain under sec_357 petitioners suggest on brief although they do not press the point very vigorously that even if their liability under the capital note is not taken into consideration their continuing liability under both the standard insurance and bunn duran obligations avoids the requirement that they recognize gain under sec_357 this position however is inconsistent with the decision of the u s court_of_appeals for the ninth circuit the court to which this case would normally be appealed in 881_f2d_832 9th cir affg tcmemo_1987_375 in owen taxpayer was an equal partner with mceachron in mco a general_partnership engaged in the seismic drilling business in the partners borrowed money to buy drilling equipment secured the loan by the equipment gave their personal guaranties to the lender and placed title to the equipment in mco in the partnership transferred the equipment to the partners' wholly owned corporation at which time the indebtedness secured_by the assets exceeded the assets' adjusted_basis the ninth circuit affirmed our holding that sec_357 applied the court held that 'so long as the transferred property remains liable on the debt then such debt can be a sec_357 liability even if the taxpayer retained personal unrelieved liability on it ' f 2d pincite quoting 84_tc_889 and citing additional decisions to the same effect in the case before us the standard insurance note was secured_by the deed_of_trust encumbering the clinton way property and in the event of a default by nac corporation standard insurance would unquestionably have looked in the first instance to the clinton way property the security under the standard insurance note for satisfaction of the debt the same is true for the bunn duran obligation the fact that petitioners remained liable on the standard insurance and bunn duran debts does not alter their sec_357 liability under the rationale of owen for the above reasons we hold that petitioners are required to recognize gain under sec_357 measured by the excess of the debt obligations secured_by the three parcels of real_property at the time of the transfer to nac corporation over petitioners' total adjusted_basis in the property to reflect this holding decision will be entered for respondent
